assigning reasons for denying application for rehearing:
In its application for rehearing Travelers contends that we erred in increasing the amount of special damages awarded to plaintiff Douglas J. Koob to $1443.21, and including in that award an item of $647.41 for automobile repairs. This argument is based on a showing that it had issued checks to plaintiff, Mary Koob, for the $647.41 in October, 1976, and that these checks were negotiated two days after plaintiffs were awarded their judgment based on the jury verdict. In their response, plaintiffs assert that they received these checks after the date of the judgment and the insurance company provided them with checks issued one year earlier. I have concluded that our judgment is correct, but Travelers is entitled to a credit for the $647.41 against the judgment in favor of Douglas Koob.
■The rehearing is denied.